IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 MICHAN RHODES, an individual;
 KEYSTONE WINDOWS AND                           No. 79173-7-I
 DOORS, a Washington corporation,
                                                DIVISION ONE
        Respondents/Cross-Appellants,
                                                UNPUBLISHED OPINION
                 v.

 EMILY SHARP RAINS and MICHAEL
 RAINS, individually and their marital
 community; RAINS LAW GROUP, a
 professional limited liability company,

        Appellants/Cross-Respondents,

 HEATHER CHRISTIANSON and
 JOHN DOE CHRISTIANSON, and
 their marital community,

           Defendants.


       SMITH, J. — Michan Rhodes and her now defunct company, Keystone

Windows and Doors (Keystone), sued Emily Rains,1 her husband, Michael Rains,

and Emily’s business, Rains Law Group, for alleged wrongs committed during the

course of a business relationship. This is the third appeal following two separate

trials. In the first trial, a jury found that Emily breached her fiduciary duty to

Keystone and Rhodes. In the second trial and at issue in this appeal, a jury

found the Rainses liable to Keystone under the Washington Consumer Protection

Act (CPA), chapter 19.86 RCW.




       1   For clarity, we refer to Emily and Michael by their first names throughout.

 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79173-7-I/2


       Following the jury’s verdict, the trial court offset the jury’s damages award

by the award in the first trial. The Rainses then moved for judgment as a matter

of law, or in the alternative, for new trial and/or remittitur. The trial court denied

the motions.

       The Rainses appeal the orders denying their motions for judgment as a

matter of law and a new trial. And Keystone appeals the trial court’s entry of

judgment, which offset the damages. Because Keystone presented sufficient

evidence for a reasonable jury to find for it on each element of its CPA claim, we

conclude that the trial court did not err when it denied the Rainses’ motion for

judgment as a matter of law. Additionally, because there were no irregularities at

trial that prejudiced the Rainses, the trial court did not err when it denied the

motion for a new trial. However, we conclude that the trial court abused its

discretion when it offset the damages award. Therefore, we remand for

reinstatement of the full damages award.

                                       FACTS2

       In 2011, Rhodes was told that Keystone would soon go bankrupt. In need

of assistance and having received a referral for Emily’s company, Rhodes

approached Emily for help with Keystone’s accounting and planning. Emily

promised that she could help with Keystone’s financial situation and that she

would provide expert financial services. After Rhodes researched Emily’s




       2 Keystone moves this court to strike various parts of the record and the
Rainses’ briefs. We exercise our discretion to review the record and briefs in
their entirety. See, e.g., RAP 10.7 (providing this court discretion to accept an
improper brief).


                                               2
No. 79173-7-I/3


credentials, Rhodes hired Emily as a consultant and later an employee of

Keystone.3 Emily also hired Heather Christianson, her sister, to assist with

accounting and Michael to assist with information technology. Various conflicts

occurred between Emily, Michael, and Rhodes, the details of which are disputed.

Following one such issue, Emily resigned on October 17, 2012. Keystone later

went bankrupt.

      In December 2012, Rhodes and Keystone sued the Rainses and Rains

Law Group for legal malpractice, breach of fiduciary duty, and violation of the

CPA. Emily counterclaimed that Keystone willfully withheld her wages. On the

Rainses’ motion for summary judgment, the trial court dismissed the legal

malpractice and CPA claims. In 2014, Keystone’s breach of fiduciary duty claim

and Emily’s wage claim proceeded to trial (2014 trial). A jury found Emily, acting

through Rains Law Group, liable to Keystone or Rhodes. And it found Keystone

liable to Emily for withheld wages. It awarded Keystone $88,764.38 for Emily’s

conduct as an in-house officer of Keystone and $7,685.29 for her conduct as an

outside attorney. The jury also awarded Emily $18,780.08 for willfully withheld

wages. After adding interest and attorney fees, doubling the wage claim

damages, and calculating the offset, the trial court entered a net judgment of

$40,162.89 for Keystone.

      In 2016, Rhodes and Keystone appealed the order granting summary

judgment in favor of the Rainses. We held that there were “genuine issues of




      3Rhodes later testified that she did not hire Emily as an employee of
Keystone but that Emily made herself an employee.


                                            3
No. 79173-7-I/4


material fact with respect to all five elements of” the CPA claim. Rhodes v.

Rains, 195 Wn. App. 235, 238, 381 P.3d 58 (2016) (Rhodes I). We therefore

reversed and remanded for trial on Keystone and Rhodes’ claims that Emily,

Michael, and Rains Law Group violated the CPA. Rhodes I, 195 Wn. App. at

251.

       In August 2018, the CPA claim proceeded to trial (2018 trial). A jury found

that Emily and Michael violated the CPA and owed damages to Keystone totaling

$80,000. Accordingly, Keystone submitted its proposed entry of judgment. In

their reply, the Rainses argued that the trial court should offset the damages in

the 2018 trial by those in the 2014 trial because the damages were duplicative.

On entering judgment, the court held, “With regards to the $80,000, the Court

finds that that is indeed duplicative, and . . . [it] should be offset by the damages

that were awarded in the first trial.” The trial therefore awarded Keystone $0.00,

except that the court awarded Keystone $25,000 in enhanced damages.

       In October 2018, the Rainses moved for judgment as a matter of law,

and/or a new trial and/or remittitur. The trial court denied the Rainses’ posttrial

motions. And in November 2018, the Rainses and Keystone appealed the trial

court’s rulings and entry of judgment regarding the CPA claim (current appeal).

       In June 2019, the Rainses moved the 2014 trial court for relief from the

jury verdict and final judgment pursuant to CR 60. The trial court denied the

motion, finding that the motion was untimely. The Rainses appealed, presenting

three claims of error: (1) the trial court abused its discretion when it rejected her

CR 60(b) motion as untimely and meritless, (2) the trial court erred when it




                                              4
No. 79173-7-I/5


denied her motion to vacate the 2018 trial, and (3) we should recall our mandate

from the appeal of the 2016 appeal. Rhodes v. Rains, No. 80571-1-I, slip op. at

6 (Wash. Ct. App. June 22, 2020) (unpublished),

http://www.courts.wa.gov/opinions/pdf/805711.pdf (Rhodes II). We held that the

Rainses’ CR 60(b) motion was untimely and that the trial court therefore did not

err. Rhodes II, slip op. at 9. Similarly, we concluded that the Rainses’ motion to

recall our mandate from the 2016 appeal was untimely.4 Rhodes II, slip op. at 9.

Therefore, we affirmed the trial court’s order denying the CR 60 motion and

denied the motion to recall our mandate.

       Before us in this appeal, the Rainses contend that the trial court erred

when it denied her posttrial motions, and Keystone contends that the trial court

improperly offset damages.

                                     ANALYSIS

                           Judgment as a Matter of Law5

       The Rainses contend that the trial court erred when it denied their motion




       4 In this appeal, the Rainses seek to recall the mandate for other reasons.
Because we denied the motion in our most recent opinion, we decline to address
novel theories here. See, e.g., Reeploeg v. Jensen, 81 Wn.2d 541, 546, 503
P.2d 99 (1972) (noting that to “‘require courts to consider and reconsider cases
at the will of litigants would deprive the courts of that stability which is necessary
in the administration of justice’” (quoting Kosten v. Fleming, 17 Wn.2d 500, 505,
136 P.2d 449 (1943)).
       5 Keystone contends that the law of the case doctrine applies and

prevents review of the Rainses’ motion for judgment as a matter of law. We
disagree. “[T]he law of the case doctrine precludes this court from reconsidering
the same legal issue already determined as part of a previous appeal.” Lian v.
Stalick, 115 Wn. App. 590, 598, 62 P.3d 933 (2003). In Rhodes I, we reviewed—
and the 2014 trial court granted—the motion for summary judgment based on
affidavits that were not presented to the jury as evidence in the 2018 trial.


                                              5
No. 79173-7-I/6


for judgment as a matter of law under CR 50. Specifically, they contend that

Keystone failed to present sufficient evidence that (1) the Rainses engaged in

any unfair or deceptive acts (2) that affected the public interest, (3) which caused

an injury to Keystone. We disagree.

       We review orders denying judgment as a matter of law de novo. Leren v.

Kaiser Gypsum Co., 9 Wn. App. 2d 55, 70, 442 P.3d 273 (2019), review denied

sub nom. Leren v. Elementis Chems., Inc., 194 Wn.2d 1017 (2020). Under

CR 50, “[i]f . . . a party has been fully heard with respect to an issue and there is

no legally sufficient evidentiary basis for a reasonable jury to find . . . for that

party with respect to that issue,” then the court may grant judgment as a matter

of law “against [that] party on any claim . . . that cannot under the controlling law

be maintained without a favorable finding on that issue.” In other words, the

court must conclude, “‘as a matter of law, that there is no substantial evidence or

reasonable inferences to sustain a verdict for the nonmoving party.’” Paetsch v.

Spokane Dermatology Clinic, P.S., 182 Wn.2d 842, 848, 348 P.3d 389 (2015)

(quoting Indus. Idem. Co. of Nw v. Kallevig, 114 Wn.2d 907, 915-16, 792 P.2d

520 (1990)). And substantial evidence is defined “as evidence ‘sufficient . . . to

persuade a fair-mind, rational person of the truth of the declared premise.’”

Davis v. Microsoft Corp., 149 Wn.2d 521, 531, 70 P.3d 126 (2003) (alteration in

original) (quoting Helman v. Sacred Heart Hosp., 62 Wn.2d 136, 147, 381 P.2d

605 (1963)).




Therefore, there is no basis upon which we could apply the law of the case
doctrine.


                                                6
No. 79173-7-I/7


       Additionally, in ruling on a CR 50 motion, we interpret the evidence and all

reasonable inferences therefrom “‘most strongly against the moving party and in

the light most favorable to the opponent.’” Lock v. Am. Family Ins. Co., __ Wn.

App. 2d __, 460 P.3d 683, 693 (2020) (quoting Goodman v. Goodman, 128

Wn.2d 366, 371, 907 P.2d 290 (1995)). To this end, the Rainses “admit[ ] the

truth of [Keystone’s] evidence and all inferences that can be reasonably drawn

therefrom.” Lock, 460 P.3d at 693. And to prevail on its CPA claim, Keystone

was required to provide sufficient evidence to “prove (1) an unfair or deceptive

act or practice, (2) occurring in trade or commerce, (3) affecting the public

interest, (4) injury to a person’s business or property, and (5) causation.” Panag

v. Farmers Ins. Co. of Wash., 166 Wn.2d 27, 37, 204 P.3d 885 (2009).

       With regard to unfair and deceptive practices, Keystone presented

sufficient evidence for a jury to find Emily and Michael engaged therein. Emily

promised to provide expert financial assistance to Keystone. She also described

herself online in various biographies and company profiles as having a “strong

financial accounting background” and as having managed and directed

multimillion dollar companies successfully “through various growth stages and

transitions.”6

       But Emily did not do “any of the financial work that . . . needed to be done

for” Keystone, including failing to pay vendors, insurance, gas cards, and phone



       6The Rainses contend that “Keystone is equitably estopped from raising a
new allegation on appeal” with regard to website information. Keystone
presented this argument throughout this litigation. Therefore, the Rainses’
contention is unpersuasive.


                                             7
No. 79173-7-I/8


bills. Emily provided no financial reports to Rhodes, overbilled Keystone for her

work, and failed to properly maintain financial records. Furthermore, Emily

admitted at trial that she took no accounting courses as an undergraduate, never

worked in accounting, and was never a certified professional accountant. She

also hired her husband, Michael, despite Rhodes being uncomfortable, and,

without Rhodes’ knowledge, she hired her sister, Heather. Emily attempted to

gain ownership interests in the company and held herself out as treasurer of

Keystone in the registration details with the Secretary of State Corporations

Division. And in the spring of 2012, Emily told Rhodes that the company was

doing well and increased Emily and Rhodes’ salaries. Finally, the Rainses also

convinced Rhodes to sign a number of blank checks for their use.

       In short, Emily’s promise to provide expert financial management services

had “the capacity to deceive a substantial portion of the public.” Panag, 166

Wn.2d at 47 (“A plaintiff need not show the act in question was intended to

deceive, only that it had the capacity to deceive a substantial portion of the

public.”). And based on the evidence described above, which we have taken as

true and in favor of Keystone, there was sufficient evidence for a reasonable juror

to find that Emily and Michael mislead or misrepresented their skill or expertise,

which was the reason why Rhodes hired Emily. See Holiday Resort Cmty. Ass’n

v. Echo Lake Assocs., LLC, 134 Wn. App. 210, 226, 135 P.3d 499 (2006)

(“Implicit in the definition of ‘deceptive’ under the CPA is the understanding that

the practice misleads or misrepresents something of material importance.”).

       With regard to the public interest element, a plaintiff “establish[es] that [an]




                                              8
No. 79173-7-I/9


act or practice is injurious to the public interest” by evidence that the act injured

others, or has or had “the capacity to injure others.” RCW 19.86.093(3)(a), (c).

Here, taking the evidence in the light most favorable to Keystone, there was

substantial evidence that Keystone’s claim affects the public interest.

Specifically, at trial, Keystone presented testimony of Kyle Duce, who had

previously worked with Emily and Michael. Duce testified that Emily and Michael

similarly injured his business when Emily asserted that she could assist with his

restaurant’s taxes and accounting. After being hired, Emily did not pay the

restaurant’s taxes for three months, charged the restaurant nearly double what

Duce expected as the cost for her accounting services, never provided financial

statements, and took a 10 percent ownership interest in the restaurant when

Duce was unable to pay the bill. Additionally, Emily convinced Duce to hire

Michael. Therefore, Keystone presented sufficient evidence for a reasonable

juror to find that the Rainses’ actions injured or had the capacity to injure others.7

       With regard to injury and causation, “[i]t is sufficient to establish [that] the

deceptive act or practice proximately caused injury to the plaintiff’s ‘business or

property.’” Panag, 166 Wn.2d at 63-64. With regard to causation, “[a] plaintiff

must establish that, but for the defendant’s unfair or deceptive practice, the

plaintiff would not have suffered an injury.” Indoor Billboard/Wash., Inc. v.

Integra Telecom of Wash., Inc., 162 Wn.2d 59, 84, 170 P.3d 10 (2007). And “the



       7The Rainses contend that Duce perjured himself and that Keystone
procured his testimony by fraud. The jury made a credibility determination and
assumedly found Duce’s testimony credibility. On a motion for a judgment as a
matter of law, we do not make credibility determinations. Faust v. Albertson, 167
Wn.2d 531, 543, 222 P.3d 1208 (2009). Therefore, we are not persuaded.


                                               9
No. 79173-7-I/10


injury requirement is met upon proof the plaintiff's ‘property interest or money is

diminished because of the unlawful conduct even if the expenses caused by the

statutory violation are minimal.’” Panag, 166 Wn.2d at 57 (quoting Mason v.

Mortg. Am., Inc., 114 Wn.2d 842, 854, 792 P.2d 142 (1990)).

       Because there was evidence that the Rainses injured Keystone by

inadequately managing its finances and overbilling, a reasonable juror could find

that Keystone was injured. And because “[p]roximate cause is typically a

question of fact for the jury,” we will not disturb the jury’s finding that those

injuries were caused by the Rainses alleged unfair and deceptive acts and

practices. Holiday Resort Cmty. Ass’n, 134 Wn. App. at 227.

       The Rainses contend that Keystone presented no evidence to support its

CPA claim or that the evidence presented was fraudulent. For example, the

Rainses contend that (1) Emily did not secretly hire her sister, yet they admit that

Rhodes testified that she was not aware that Emily hired Christensen until a

significant time after the hiring occurred, (2) Emily did not falsely claim ownership

or treasurer status, but Rhodes testified to the contrary, (3) Emily did not overbill

Keystone, but Rhodes testified to the contrary, and (4) Emily did not file

Keystone’s tax returns late, but Rhodes testified that over $10,000 in taxes and

penalties were paid after Emily came aboard. In reviewing a motion for judgment

as a matter of law, we take evidence and all reasonable inferences in the light

most favorable to Keystone and do not make credibility determinations or weigh

the evidence. Faust, 167 Wn.2d at 543. Therefore, the Rainses’ assertions are

unpersuasive.




                                              10
No. 79173-7-I/11


       In short, because we take the evidence and all reasonable inferences in

the light most favorable to Keystone, we conclude that Keystone presented

substantial evidence sufficient for a reasonable juror to find for it on each element

of the CPA claim. Accordingly, the trial court did not err when it denied the

Rainses’ motion for judgment as a matter of law.

                                Motion for a New Trial

       The Rainses contend that the trial court erred when it denied their motion

for a new trial. We disagree.

       We review a trial court’s ruling on a motion for a new trial for abuse of

discretion. Rookstool v. Eaton, 12 Wn. App. 2d 301, 307, 457 P.3d 1144 (2020).

A trial court may grant a motion for a new trial when an “[i]rregularity in the

proceedings of the court, jury or adverse party, or any order of the court, or

abuse of discretion,” “materially affect[ed] the substantial rights of” the moving

party and “by which such party was prevented from having a fair trial.”

CR 59(a)(1). But trial courts “should grant a mistrial only when nothing the court

can say or do would remedy the harm caused by the irregularity.” Kimball v. Otis

Elevator Co., 89 Wn. App. 169, 178, 947 P.2d 1275 (1997). And “[t]rial courts

have broad discretionary powers in . . . dealing with irregularities that arise.”

Kimball, 89 Wn. App. at 178.

       Here, the Rainses point to three supposed irregularities. Specifically, they

contend that the trial court erred when it (1) provided jury instruction 5,

(2) “unreasonably allocate[d] trial time between the parties[ and] den[ied] Rains

. . . an opportunity to present witnesses and exhibits,” and (3) allowed Keystone




                                             11
No. 79173-7-I/12


to present “expert witnesses not properly disclosed under [King County Superior

Court Local Civil Rule (KCLR) 26], irrelevant evidence, falsified documents, and

perjured testimony.” We disagree.

       First, “[j]ury instructions are reviewed de novo for errors of law,” and “‘[j]ury

instructions are sufficient when they allow counsel to argue their theory of the

case, are not misleading, and when read as a whole[,] properly inform the trier of

fact of the applicable law.’” Anfinson v. FedEx Ground Package Sys., Inc., 174

Wn.2d 851, 860, 281 P.3d 289 (2012) (quoting Bodin v. City of Stanwood, 130

Wn.2d 726, 732, 927 P.2d 240 (1996)). “If any of these elements are absent, the

instruction is erroneous.” Anfinson, 174 Wn.2d at 860. “An erroneous instruction

is reversible error only if it prejudices a party.” Anfinson, 174 Wn.2d at 860. And

“[p]rejudice is presumed if the instruction contains a clear misstatement of law[,

but] prejudice must be demonstrated if the instruction is merely misleading.”

Anfinson, 174 Wn.2d at 860.

       Here, jury instruction 5 described an attorney’s fiduciary duty to their

client. Specifically, the instruction explained that “[t]he fiduciary duty of an

attorney toward his or her client includes a duty to render candid advice, avoid a

conflict of interest; charge a reasonable fee; avoid engaging in conduct involving

dishonesty, fraud, deceit or misrepresentation; and acting with reasonable

diligence and competence.” We agree that the instruction may have been

misleading insofar as it discussed a duty that is not relevant to the CPA claim.8



       8 Keystone disagrees and relies on In re Disciplinary Proceedings
Against Dann, 136 Wn.2d 67, 960 P.2d 416 (1998), and WPIC 107.09. However,
both In re Dann and WPIC 107.09 pertain to a breach of fiduciary claim against


                                              12
No. 79173-7-I/13


However, the Rainses do not contend that it is an inaccurate description of an

attorney’s fiduciary duty. Rather, the Rainses—without citation to legal

authority—make only a conclusory assertion that the instruction is an incorrect

statement of the law. Therefore, we conclude it is merely misleading.

       Because the instruction was misleading, the Rainses must show that it

resulted in prejudice. They failed to do so, and we find no evidence of prejudice.

The remaining instructions did not allow the jury to premise the Rainses’ CPA

liability on Emily’s breach of fiduciary duty because nowhere else did the

instructions mention that duty. See Keller v. City of Spokane, 146 Wn.2d 237,

251, 44 P.3d 845 (2002) (holding that an instruction was inherently misleading

and legally erroneous only to the extent that it allows juries to premise liability on

an incorrect interpretation of the law). Moreover, as discussed above, without

consideration of her duty as an attorney, there was substantial evidence for a jury

to find that the Rainses violated the CPA. Therefore, while we find that the

instruction was an irregularity, it is not reversible error because the Rainses have

not shown prejudice.

       Second, the Rainses cite no authority to support their proposition that the

trial court improperly deprived them of time and violated their rights to due

process. We are not required to search for such case law but may assume that

the Rainses were unable to find any. See DeHeer v. Seattle Post-Intelligencer,

60 Wn.2d 122, 126, 372 P.2d 193 (1962) (“Where no authorities are cited in




an attorney. Because Keystone alleged a CPA violation in this trial, the
instruction could be construed as misleading.


                                             13
No. 79173-7-I/14


support of a proposition, the court is not required to search out authorities, but

may assume that counsel, after diligent search, has found none.”). Nonetheless,

we note that, generally, a court “may impose reasonable time limits on a trial,”

Gen. Signal Corp. v. MCI Telecommunications Corp., 66 F.3d 1500, 1508 (9th

Cir. 1995), and “[t]rial courts have broad discretionary powers in conducting a

trial.” Kimball, 89 Wn. App. at 178. The Rainses have pointed to no evidence

that the time limits placed on them or Rhodes were unreasonable or what, if any,

specific evidence or testimony they were unable to present due to such time

limits.9 Therefore, we find no irregularity.

       Finally, with regard to Keystone’s failure to disclose witnesses, the

Rainses provide only a quotation of KCLR 26 and a statement that Keystone did

not follow it. They did not provide specific argument on this point, and “[p]assing

treatment of an issue or lack of reasoned argument is insufficient to merit judicial

consideration.” Holland v. City of Tacoma, 90 Wn. App. 533, 538, 954 P.2d 290

(1998) (citing State v. Johnson, 119 Wn.2d 167, 171, 829 P.2d 1082 (1992)); see

also RAP 10.3(a)(6). Moreover, the trial court, at one point, offered the Rainses

time to prepare for an allegedly unexpected witness. But the Rainses declined to

utilize the time. Therefore, we again conclude there was no irregularity

warranting a new trial.

       Because we hold that no irregularity at trial prejudiced the Rainses, we

conclude that the trial court did not err in denying their motion for a new trial.



       9
       In fact, when Emily was eliciting the testimony of witnesses, the court
below spent a significant amount of time explaining the rules surrounding
evidence and its admission.


                                               14
No. 79173-7-I/15


                                    Cross Appeal

       In Keystone’s cross appeal, it contends that the trial court erred when it

concluded that Keystone received double recovery and offset its damages

award. We agree.

       The trial court’s determination that the damage award for the CPA claim

should be reduced by the amount that Emily paid under the breach of fiduciary

duty claim is a mixed question of law and fact. Accordingly, “our review is de

novo, but we defer to the trial court’s factual findings that are supported by

substantial evidence.” In re Estate of Cordero, 127 Wn. App. 783, 787, 113 P.3d

16 (2005). “It is a basic principle of damages . . . that there shall be

no double recovery for the same injury.” Eagle Point Condo. Owners Ass’n v.

Coy, 102 Wn. App. 697, 702, 9 P.3d 898 (2000). However, “[t]he jury is given the

constitutional role to determine questions of fact, and the amount of damages is

a question of fact.” Bunch v. King County Dep’t of Youth Servs., 155 Wn.2d 165,

179, 116 P.3d 381 (2005).

       Here, both jury instructions included damages for, among other things,

“excessive legal and accounting fees,” property and services used and not paid

for, and “IRS penalties and bank overdraft fees.” In the 2014 trial, based on

these instructions, the jury found that $88,764.38 resulted from Emily’s breach of

fiduciary duty while she was employed in-house as an officer of Keystone. The

jury also found that $7,685.29 of damages proximately resulted from Emily’s

breach of fiduciary duty to Rhodes or Keystone. But there is not substantial

evidence to support the determination that the jury awarded these same




                                             15
No. 79173-7-I/16


damages in the 2018 trial. In fact, the jury in the 2018 trial could have awarded

damages for injuries wholly distinct from those awarded in the 2014 trial.

       In the 2018 trial, Keystone and Rhodes requested damages of $540,000.

The jury awarded Keystone $80,000 based on Emily and Michael’s CPA

violations. And the instruction in the 2018 trial also included future economic

damages, monies paid that produced no value to Keystone, and the “reasonable

value of earnings to Keystone . . . with reasonable probability to be lost in the

future if Keystone had remained in business.” Additionally, the 2014 trial

included Emily’s damages to both Rhodes and Keystone. Here, the jury found

that Emily and Michael owed damages to only Keystone. Accordingly, to justify

offsetting the damages award, the trial court had to assume that the damages

were for the same injury by the same party. But we do not have substantial

evidence to that effect, and “[w]e strongly presume the jury’s verdict is correct.”

Bunch, 155 Wn.2d at 179. Therefore, we conclude that the trial court erred when

it offset the damages in the 2018 trial by the damages award in the 2014 trial.

                        Attorney Fees and Costs on Appeal

       As a final matter, both parties contend they are entitled to attorney fees and

costs on appeal. Because Keystone is the prevailing party, we award it fees on

appeal subject to its compliance with RAP 18.1.




                                             16
No. 79173-7-I/17


         For the forgoing reasons, we affirm in part. But we reverse and remand

for the trial court to reinstate the full $80,000 damage award on Keystone’s CPA

claim.




WE CONCUR:




                                            17